DETAILED ACTION
Applicant’s preliminary amendment filed 3/1/2022 has been fully considered. 
Claims 21-40 are pending and have been examined. Claims 1-20 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 21-40 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 11043300, 8579853, 9064107, 11508476, and 10007759.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A medical device comprising: one or more processors; a memory unit operatively coupled to the one or more processors and including program instructions stored therein which, when executed by the one or more processors, causes the one or more processors to: provide individual hierarchical access level rights including at least first access level rights and second access level rights, wherein the first access level rights enable a first individual to view first level parameters of a plurality of parameters of the medical device, and wherein the second access level rights enable a second individual to view second level parameters of the plurality of parameters using the medical device, the second parameters at least being different than the first level parameters; transmit the first level parameters to a first device associated with the first individual; and transmit the second level parameters to a second device associated with the second individual” (claim 21, instant application) is analogous to 
“A system comprising: a unit in wireless data communication with an implantable continuous in vivo analyte sensor for wirelessly receiving continuous signals corresponding to an analyte concentration of a user from the analyte sensor, the unit comprising: an input unit for receiving a plurality of parameters associated with a health condition related to the analyte concentration and for maintaining the analyte concentration within a target analyte range for the user; one or more processors; and a memory unit operatively coupled to the one or more processors and including program instructions stored therein which, when executed by the one or more processors, causes the one or more processors to provide individual hierarchical access level rights including at least first access level rights, second access level rights, and third access level rights, wherein the first access level rights enable a first individual to modify, set, or lock first level parameters of the plurality of parameters using the unit, wherein the second access level rights enable a second individual to set, modify, or lock second level parameters of the plurality of parameters using the unit, the second parameters at least being different than first level parameters locked by the first individual, and wherein the third access level rights enable a third individual to set, modify, or lock third level parameters of the plurality of parameters using the unit, the third parameters being at least different than the first level parameters locked by the first individual and the second level parameters locked by the second individual” (claim 1, patent 11043300) and analogous to
“A medical system comprising: a glucose monitoring device; an insulin pump; and a data management system in communication with the glucose monitoring device and the insulin pump, the data management system having a memory including programming of an access level hierarchy that enables a plurality of individuals to have different access level rights to enter, modify and lock parameters of the glucose monitoring device and the insulin pump, the access level hierarchy including at least a first, a second, and a third access level; wherein first access level rights enable a healthcare professional having first access level rights to set, modify and lock prescriptive parameters and non-prescriptive parameters of the glucose monitoring device and the insulin pump; wherein second access level rights enable a caregiver having second access level rights to set, modify and lock the non-prescriptive parameters of the glucose monitoring device and the insulin pump that have not been locked by the healthcare professional; wherein the second access level rights preclude the caregiver from setting, modifying and locking the prescriptive parameters of the glucose monitoring device and the insulin pump; wherein third access level rights enable a user having third access level rights to set, modify and lock the non-prescriptive parameters of the glucose monitoring device and the insulin pump that have not been locked by the healthcare professional or the caregiver; and wherein the third access level rights preclude the user from setting, modifying and locking the prescriptive parameters of the glucose monitoring device and the insulin pump” (claim 1, patent 8579853) and analogous to
“A medical device, comprising: one or more processing units; a memory operatively coupled to the one or more processing units including programming stored therein, which, when executed by the one or more processing units, causes the one or more processing units to provide an access level hierarchy that enables a plurality of individuals to have different access level rights to enter, modify or lock parameters of the medical device, the access level hierarchy including at least a first, a second, and a third access level; wherein first access level rights enable a healthcare professional having first access level rights to set, modify or lock prescriptive parameters and non-prescriptive parameters of the medical device; wherein second access level rights enable a caregiver having second access level rights to set, modify or lock non-prescriptive parameters of the medical device that have not been locked by the healthcare professional; wherein the second access level rights preclude the caregiver from setting, modifying or locking prescriptive parameters of the medical device; wherein third access level rights enable a user having third access level rights to set, modify or lock non-prescriptive parameters of the medical device that have not been locked by the healthcare professional or the caregiver; and wherein the third access level rights preclude the user from setting, modifying or locking prescriptive parameters of the medical device” (claim 1, patent 9064107) and analogous to
“A glucose monitoring system comprising: a first display unit in data communication with a skin-mounted assembly, the skin-mounted assembly comprising: an in vivo glucose sensor configured to detect an in vivo glucose concentration of a user, and a transmitter unit coupled to the in vivo glucose sensor, the transmitter unit configured to generate data indicative of the in vivo glucose concentration, wherein the first display unit is in data communication with a data management system, and at least the data management system is configured to store the data indicative of the in vivo glucose concentration; a second display unit in data communication with the data management system for displaying at least a portion of the stored data indicative of the in vivo glucose concentration; one or more processors of the first display unit coupled with memory of the first display unit, the memory of the first display unit configured to store first instructions that, when executed by the one or more processors of the first display unit, cause the one or more processors of the first display unit to grant a first individual first access level rights to, using the first display unit, modify, set, or lock first level parameters related to the at least a portion of the data indicative of the in vivo glucose concentration; and one or more processors of the second display unit coupled with memory of the second display unit, the memory of the second display unit configured to store second instructions that, when executed by the one or more processors of the second display unit, cause the one or more processors of the second display unit to grant a second individual second access level rights to, using the second display unit, modify or set second level parameters related to the at least a portion of the data indicative of the in vivo glucose concentration, and wherein at least a portion of the second level parameters are different than the first level parameters” (claim 1, patent 11508476) and analogous to
“A method of controlling access to a medical system comprising at least one medical device and a data communication unit operable by each of a plurality of individuals including a healthcare professional, a caregiver and a user, the method comprising: configuring a medical device with an access level hierarchy that enables the plurality of individuals to have different access level rights to set or modify parameters of the medical device, the access level hierarchy including at least a first, a second, and a third access level, wherein first access level rights enable a first individual having first access level rights to set, modify or lock prescriptive parameters and non-prescriptive parameters of the medical device, wherein second access level rights enable a second individual having second access level rights to set, modify or lock non-prescriptive parameters of the medical device that have not been locked by the first individual, wherein the second access level rights preclude the second individual from setting, modifying or locking prescriptive parameters of the medical device, wherein third access level rights enable a third individual having third access level rights to set, modify or lock non-prescriptive parameters of the medical device that have not been locked by the first or second individual, and wherein the third access level rights preclude the third individual from setting, modifying or locking prescriptive parameters of the medical device” (claim 1, patent 10007759) and analogous to
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 21-40 of the instant application and thus anticipate the claims of the instant application. Claims 21-40 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-25 recite the limitation " The medical delivery device ".  There is insufficient antecedent basis for this limitation in the claim.
It is unclear what the intended metes and bounds of claims 21-40 is. Applicant has failed to establish the intended metes and bounds of these, and thus the claims are indefinite, i.e. it is indefinite what the metes and bounds of “providing level rights”, no entity providing them, nor an entity receiving them. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing level rights to some information and transmitting them. 
This judicial exception is not integrated into a practical application because they are broad enough to cover receiving, combining, encrypting text in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “a device”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a device” language, the claim encompasses a user creating some sort of hierarchical scheme as RBAC, user rights theory is taught in elementary computer security classes. 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26-31, and 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karimzadeh (20070006322), and further in view of Zhang (20060046742).
Regarding claims 21 and 31, Karimzadeh teaches A medical device comprising: one or more processors; a memory unit operatively coupled to the one or more processors and including program instructions stored therein which, when executed by the one or more processors, causes the one or more processors to: / A method comprising (abstract): 
configuring a medical device with an access level hierarchy to / provide individual hierarchical access level rights including at least first access level rights and second access level rights, wherein the first access level rights enable a first individual to view first level parameters of a plurality of parameters of the medical device, and wherein the second access level rights enable a second individual to view second level parameters of the plurality of parameters using the medical device, the second parameters at least being different than the first level parameters (par.49-54, 67-70, 84-88). 
Karimzadeh does not expressly disclose, however, Zhang teaches transmit the first level parameters to a first device associated with the first individual; and transmit the second level parameters to a second device associated with the second individual (par.12-17, 52-58, 62-65).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Zhang to the system of Karimzadeh. 
One of ordinary skill in the art would have been motivated to perform such a modification to provide granular access to certain different information to different users (Zhang, par.40-60).
Regarding claims 26 and 36, Karimzadeh/ Zhang teaches wherein the first access level rights enable a first individual to modify, set, or lock first level parameters of the plurality of parameters of the medical device, and wherein the first level parameters include at least prescriptive parameters (Karimzadeh, par.75-80, 88-91).
Regarding claims 27 and 37, Karimzadeh/ Zhang teaches wherein the prescriptive parameters include one or more of a basal rate, a target analyte range, an alert or alarm threshold, a medication type, a medication dose, a total daily medication dose, a drug sensitivity, a parameter associated with when to take mediation, a parameter associated with how to take medication, a parameter associated with when to treat a health condition, a parameter associated with how to treat the health condition, and a reminder scheme (Karimzadeh, par.75-80, 88-91).
Regarding claims 28 and 38, Karimzadeh/ Zhang teaches wherein the second access level rights enable a second individual to set, modify, or lock second level parameters of the plurality of parameters using the medical device, the second parameters at least being different than first level parameters locked by the first individual, and wherein the second level parameters include at least non- prescriptive parameters (Karimzadeh, par.75-80, 88-91).
Regarding claims 29 and 39, Karimzadeh/ Zhang teaches wherein the non-prescriptive parameters include one or more of an alarm value, a user menu access parameter, a data transfer and storage parameter, and a reminder associated therewith (Karimzadeh, par.75-80, 88-91).
Regarding claims 30 and 40, Karimzadeh/ Zhang teaches wherein the second level parameters further include prescriptive parameters that have not been locked by the first individual (Karimzadeh, par.75-80, 88-91).
Claims 22-25 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karimzadeh/Zhang, and further in view of Kraft (20060001551).
Regarding claims 22 and 32, Karimzadeh/ Zhang teaches multiple devices in communication with each other, with different access levels, for different users to receive/access different data in a healthcare environment but does not expressly disclose, however, Kraft teaches wherein the medical device is in data communication with an in vivo analyte sensor (par.6-8, 16-29, 35-40).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Kraft to the combined system of Karimzadeh/ Zhang. 
One of ordinary skill in the art would have been motivated to perform such a modification to provide granular access to certain medical information to different users (Kraft, par.20-40).
Regarding claims 23 and 33, Karimzadeh/ Zhang/Kraft teaches wherein the in vivo analyte sensor is an in vivo continuous glucose sensor (Kraft, par.6-8, 16-29, 35-40).
Regarding claims 24 and 34, Karimzadeh/ Zhang teaches multiple devices in communication with each other, with different access levels, for different users to receive/access different data in a healthcare environment but does not expressly disclose, however, Kraft teaches wherein the first level parameters comprises a first visual representation of glucose information from the medical device and the second level parameters comprises a second visual representation of the glucose information from the medical device, wherein the first visual representation is different from the second visual representation (par.6-8, 24-27).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Kraft to the combined system of Karimzadeh/ Zhang. 
One of ordinary skill in the art would have been motivated to perform such a modification to provide granular access to certain medical information to different users (Kraft, par.20-40).
Regarding claims 25 and 35, Karimzadeh/ Zhang/ Kraft teaches wherein the first visual representation of glucose information comprises a first glucose trend chart and the second visual representation of glucose information comprise a second trend chart (Kraft, par.6-8, 24-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419